Citation Nr: 1701176	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  15-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a 100 percent rating for post-traumatic stress disorder (PTSD) and major depressive disorder prior to May 16, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from September 14, 2011 to May 15, 2013, the Veteran's PTSD with major depressive disorder was productive of occupational and social impairment with deficiencies in most areas; however, total social impairment was not demonstrated. 

2.  The evidence does not show that an increase in disability was factually ascertainable during the one year period prior to the receipt of the Veteran's claim for an increased rating on September 14, 2011.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD and major depressive disorder prior to May 16, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.7, 4.10, 4.21, 4.130, Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with complete VCAA notification in a June 2012 letter that was received by the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his PTSD.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have the private treatment records he has identified.  The Veteran gave relevant testimony at the September 2016 hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that he is entitled to a 100 percent rating for his PTSD prior to the May 16, 2013 effective date that is currently assigned.  The Veteran notes that he submitted his claim in September 2011, and testified that his symptoms were already totally disabling at that time.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for PTSD was granted in an August 2004 rating decision.  A 30 percent evaluation was assigned, effective from May 2003.  The Veteran did not appeal the initial rating assigned by the August 2004 rating decision, and it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015). 

The 30 percent evaluation remained in effect until the Veteran submitted a claim for an increased rating in December 2007, after which an April 2008 rating decision increased the evaluation to 50 percent, effective October 16, 2007.  The Veteran did not appeal this rating decision, and it is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

The Veteran's current claim for an increased rating for his PTSD was received on September 14, 2011.  This resulted in the award of a 100 percent rating, effective from May 16, 2013.  The Veteran submitted a notice of disagreement with the date of the 100 percent rating in the belief that it should have been effective from the date of his claim or even earlier.  Subsequently, an August 2015 rating decision increased the rating for the period prior to May 16, 2013 to 70 percent, effective from the September 14, 2011 date of receipt of the Veteran's claim.  As the Veteran has not expressed satisfaction with this evaluation, the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The August 2015 rating decision also granted a total rating based on individual unemployability due to service connected disabilities (TDIU), effective from September 14, 2011.  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

The instant claim was filed prior to August 4, 2014, and thus the DSM-
IV provisions apply.  In any event, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).

Additionally, the Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The evidence includes VA treatment records dating from September 2010 through May 2013.  These show that the Veteran was seen on a regular basis for review of his PTSD symptoms.  

On September 14, 2010, the Veteran stated that he was doing well, although he added his medication was not as effective has it had been in regard to sleep.  He seemed to be having increasing nightmares.  The Veteran lived with his daughter, and they were planning a trip to a casino.  On mental status examination, the Veteran was casually dressed and appropriately groomed.  He was in good behavioral control, with normal speech.  He admitted to some passive suicidal thoughts, but these were very seldom and never included a plan.  The Veteran endorsed a sufficient primary support network with his family, and he was future-oriented.  No delusions were revealed or observed.  His thought form was goal-directed and tight.  He did not endorse any form of perceptual disturbances.  The examiner assessed that the Veteran was at minimal risk and was not at imminent risk.  She concluded that there were no acute, severe psychotic or major mood disorder exacerbations.  The Veteran was said to be doing very well on his current medication regimen, but was having more problems with nightmares.  The diagnoses included PTSD, and a major depressive disorder without psychotic features, recurrent, and mild.  6/5/2013 VBMS, Capri, p. 69.  

Subsequent treatment records for this period show that the Veteran's symptomatology continued to be basically the same as recorded in September 2010.  January 2011 records state that he was sleeping better, in a positive mood, and planning some more trips.  April 2011 records report the Veteran continued to travel around in his camper.  He was in a positive mood and spoke of his travels between casinos, usually with his daughter.  The Veteran said that he could handle the crowds because he realized they were not interested in him.  He continued to report nightmares once or twice a week.  The Veteran believed his mood was improved with his medication.  In May 2011 he noted he visited Civil War sites and while he did not like being around people, he often stayed.  A June 2011 note reflects that the Veteran continued his travels to different casinos with his daughter.  He was said to be doing well on his current medications.  He was still traveling in October 2011.  The Veteran said he was sleeping well overall in November 2011, but had an increase in nightmares and intrusive thoughts of his time in service.  The Veteran did not have an acute, severe psychotic or major mood episode exacerbation at any time during this period, nor were there any thoughts of self-harm or harm to others.  See 6/5/2013 VBMS, Capri, pp. 42-67.  

The above clinical records also contained GAF scores, which predominantly ranged from 68 to 70.

The Veteran underwent a VA PTSD examination in December 2011.  The claims file was reviewed by the examiner.  The Veteran's symptoms included recurrent and distressing recollections of his stressor events; recurrent distressing dreams of the events; acting or feeling as if the events were recurring, including a sense of reliving the experience or flashbacks; a markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a restricted range of affect; difficulty falling or staying asleep; irritability or outburst of anger; hypervigilance; and exaggerated startle response.  Other symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation or mood, and suicidal ideation.  The diagnoses were PTSD, and a major depressive disorder secondary to PTSD.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner commented that the Veteran had severe PTSD with secondary major depressive disorder that was causing severe occupational and social impairment.  12/6/2011 VBMS, VA Examination, p. 7.  A GAF score of 55 was assigned.

A February 2012 treatment note states that the Veteran had recently become very anxious when discussing his food stamps with someone.  He was having nightmares about twice a month.  These had temporarily ceased on his medication but had recently returned.  On mental status examination the Veteran was casually dressed and appropriately groomed; in good behavioral control; had normal speech; reported having a good mood; displayed a full affect and normal thought content; denied a plan to hurt himself or others; and did not have delusions or other perceptual disturbances.  The examiner found that there were no acute, severe psychotic or major mood disorder exacerbations and a clear sensorium, and that the Veteran was doing fair on his current medication regimen.  The diagnoses were PTSD, and major depressive disorder, recurrent, mild, without psychotic features.  6/5/2013 VBMS, Capri, p. 32.  A June 2012 psychiatry note by a VA board certified psychiatrist described identical symptomatology.  6/5/2013 VBMS, Capri, p. 19.  

Private treatment records include a brief description of the Veteran's mental status in June 2012.  He had a normal mood, and his affect was active and alert.  He was still having nightmares.  The Veteran was oriented to time, place, and person, and his recent and remote memory were normal.  9/17/2012 VBMS Medical Treatment Record - Non-Government Facility, p. 3.  

A letter from the Veteran's private doctor dated July 2012 indicated continued problems with depression, insomnia, nightmares, flashbacks, and anxiety.  The doctor had reviewed documented evidence that indicated the symptoms had been present since 2003.  This doctor opined that the Veteran would not be able to hold a job due to his psychiatric problems.  9/17/2012 VBMS Medical Treatment Record - Non-Government Facility, p. 13.  

Based on the above, the Board is unable to find that the Veteran is entitled to a 100 percent scheduler rating for his PTSD prior to May 16, 2013.  At no time in the period prior to this date has the Veteran displayed symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  His primary symptoms during this period included nightmares, depression, insomnia, flashbacks, and anxiety.  Moreover, there is no showing of total social impairment.  Rather, the Veteran has been shown to have traveled fairly extensively with his daughter.

In reaching this decision, the Board does not dispute that the noted symptoms have resulted in severe impairment.  This is recognized by the 70 percent schedular rating and the TDIU assigned during the disputed period.  However, total social impairment is required for a 100 percent scheduler rating, and this was not shown for any portion of the period on appeal.  In fact, the December 2011 examiner checked the box on the examination form stating that these symptoms resulted in severe occupational and social impairment but declined to check the box indicating total impairment.  The July 2012 doctor found the Veteran to be unemployable but did not comment on his social impairment.  Moreover, the GAF scores have reflected no worse than moderate symptoms- it appears such scores may under-represent the disability picture actually shown, but again, as discussed at length, the symptoms recorded do not rise to the level of total impairment for the period in question. Again, the Veteran's treatment records show that he often traveled with his daughter during this period and that he frequented casinos and visited Civil War sites.  The Board finds that this behavior is not consistent with symptomatology productive of total social impairment.  Therefore, a 100 percent schedular rating prior to May 16, 2013 is not warranted.  38 C.F.R. § 4.130, Code 9411.  

In reaching this decision, the Board has considered whether evidence dated within the one year period prior to the receipt of the September 14, 2011 claim would support a rating of 70 percent or more, but finds that it does not.  The treatment records dating from September 2010 to September 2011 indicate that the Veteran's primary symptoms were his sleep problems and nightmares.  However, the Veteran repeatedly described his mood during this period as good, and the examiners described his impairment as mild to fair.  As noted, the Veteran was frequently traveling with his daughter during this time frame.  The evidence dated in the year prior to the receipt of the Veteran's claim for an increased rating does not show occupational and social impairment with deficiencies in most areas.  It was not factually ascertainable that an increase in disability occurred within the one year prior to receipt of the Veteran's claim for an increased rating, and the 70 percent increase may not be assigned prior to the September 14, 2011 date of receipt of the claim, which is the effective date that is currently assigned.  38 C.F.R. §§ 3.400(o)(2); 4.130, Code 9411.  

The Board also recognizes that entitlement to TDIU is a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there are no opinions or other evidence found in the medical records dated in the one year prior to receipt of the September 14, 2011 claim that would raise a claim for TDIU or otherwise demonstrate entitlement.  Finally, the Board has reviewed the record in order to determine whether or not there were any unadjudicated claims received from the Veteran between the April 2008 rating decision that increased the evaluation of his PTSD to 50 percent and the September 14, 2011 claim.  There are no unadjudicated claims.  In fact, the first communication received from the Veteran after April 2008 is the September 14, 2011 claim.  Once again, the Board must conclude that there is no basis for an effective date prior to September 14, 2011.  

Consideration has also been given regarding whether the schedular evaluation is inadequate for the period prior to May 16, 2013, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for the Veteran's PTSD.  The Board observes that the symptoms listed in the rating criteria for PTSD are not intended to be exclusive.  Instead, it is the level of impairment that controls, and any symptomatology that results from PTSD has already been considered.  See Mauerhan.  The scheduler criteria contemplate the Veteran's symptoms and are thus adequate, and referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to a 100 percent rating for post-traumatic stress disorder (PTSD) prior to May 16, 2013 is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


